El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Jacinto Rivera García falleció en 27'de febrero de 1895. Había contraído dos veces matrimonio y los herederos nom-brados en su testamento lo eran Josefa, Graciano, Abad, Eduarda, Cristina, Prudencia Yidal, Agustín, Regalada Rivera Delgado y Alberto Rivera López.
Los herederos Josefa, Graciano, Antonio y Abad Rivera Delgado, en un pleito seguido en su contra en la corte municipal por Gregorio Hernández por la suma de $600, celebra-ron una transacción por virtud de la cual, en pago de la-ameritada deuda, traspasaron al mencionado Hernández to-dos sus derechos y acciones a y sobre dos fracciones de te-rreno, una de cuarenta y la otra de seis cuerdas. Este acto-*801de conciliación se celebró a reserva de otorgarle oportuna-mente la correspondiente escritura de venta, pudiendo desde luego Hernández entrar en posesión del terreno. La certi-ficación de este acto de conciliación no pudo ser inscrita en el registro de la propiedad porque para los fines de la Ley Hipotecaria, era preciso el otorgamiento de la correspon-diente escritura de venta del terreno.
Posteriormente, en 17 de mayo de 1898, G-raciano Rivera otorgó escritura pública de cesión a favor de Gregorio Her-nández, escritura que fué debidamente inscrita en el registro de la propiedad. ¡
Otro de los herederos, a saber, Eduarda Rivera Delgado* asimismo otorgó escritura de cesión de sus derechos, pero» la escritura no pudo inscribirse en el registro toda vez que una persona que no era testigo instrumental firmó a nombre del cedente por no saber éste leer y escribir.
Con respecto a otro de los herederos, Cristina, no pudo inscribirse la escritura pública que otorgara por el mismo defecto anteriormente apuntado y porque la cedente apare-cía con el nombre de “Crispina” siendo “Cristina” su ver-dadero nombre.
Dos de los herederos, Prudencia y Regalada, cada una por sí y separadamente, otorgaron escrituras públicas de ce-sión de sus derechos, las que fueron inscritas, pero cada una de estas cesiones han sido impugnadas por razón de la su-puesta menor edad de las ceclentes a la fecha de su otor-gamiento. Uno de los herederos, Agustín, falleció en 1899, cuando sólo contaba tres años de edad.
Respecto de Alberto Rivera López, nada aparece de los autos.
La demanda se presentó en la Corte de Distrito de Ilu-macao a nombre de todos estos herederos y en ella se solici-taba la reivindicación del dominio y entrega de posesión de-la totalidad de la finca e indemnización ele daños y perjui-cios por los productos recibidos. La corte dictó sentencia en favor de los demandantes por la reivindicación y ,orde-*802nando la entrega de posesión de la finca, y además conde-nando a los demandados al pago de $4,000 de daños y per-juicios, costas y honorarios de abogado.
Al resolver la corte sobre la validez de estas cesiones dijo que ínterin se practique la liquidación de los bienes heredi-tarios y hasta tanto no se adjudique a cada heredero la par-ticipación que le corresponda, los herederos carecen de tí-tulo 'bastante para enajenar válidamente los bienes del caudal relicto. Esta es una teoría errónea por parte de la corte. Se trata de una acción reivindicatoria, y en esta clase de ac-ciones es preciso que para que pueda recobrarse determinada fracción! de terreno, ésta le haya sido especialmente adjudi-cada. Soriano et al. v. Rexach et al., 23 D. P. R. 573. Esto •dista mucho de decir que uno de varios herederos no pueda ■traspasar todos sus derechos a otra persona. Este derecho está expresamente reconocido por el artículo 406 del Código Civil. El apelante en este caso es el demandado y no el de-mandante. En cuanto se refiere a la finca en cuestión, tiene todos loS' derechos que les hubieran correspondido a los he-rederos, incluyendo el derecho de posesión.
La cesión o traspaso hecho por un heredero de todos sus derechos y acciones en la herencia es perfectamente válido y crea derechos en favor del cesionario, según constante juris-prudencia de esta corte. Rola v. Sucesión Hernández, 15 D. P. R. 758; Velilla v. Pizá et al., 17 D. P. R. 1112; Plantations Company v. Smith, 23 D. P. R. 394, 395; Soriano et al. v. Rexach et al., supra.
Que semejantes cesiones, verificadas aún antes de la li-quidación y adjudicación a determinado heredero, son vá-lidas para transferir el título de dicho heredero en el regis-tro dé. la propiedad, lo ha reconocido esta corte en los casos dé Méndez v. El Registrador, 18 D. P. R. 805-6; Cortés v. El Registrador, 20 D. P. R. 141.
"Puesto que Gregorio Hernández necesariamente recibió ‘todos los derechos de los herederos adultos, dicho apelante, por lo menos, es condueño con los menores, y una acción de *803reivindicación en sn contra es improcedente. Fernández v. Gutiérrez, 10 D. P. R. 60, 61; Trinidad v. Trinidad, 19 D. P. R. 647, 648; Vega v. Rodríguez, 21 D. P. R. 334.
Sostiene el apelante con bastante razón que cuando un menor heredero de más de catorce años celebra un contrato, como en el presente caso, es su deber impugnarlo dentro de los cuatro años de haber cumplido su mayor edad. El ape-lado sostiene que el menor no puede consentir. No carece de fundamentos la teoría del apelante, pero preferimos más amplia discusión sobre este punto antes de resolverlo defini-tivamente.
No encontramos justificación alg’una para este pleito, es-pecialmente por parte de los herederos adultos.
Puesto que los demandantes en sí no reúnen todo el tí-tulo a la finca en cuestión, y puesto que los adultos carecen de todo derecho a hacer reclamación alguna, es de revocarse la sentencia y desestimarse la demanda, sin especial conde-nación de costas.

Revocada la sentencia apelada y desestimada la demanda, sin especial condenación de costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison firmó conforme con la sentencia.